MEMORANDUM2
David Felix-Contreras appeals his conviction and 180-month sentence imposed following his guilty plea to one count of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a), 841(b)(l)(B)(viii) and 846. We lack jurisdiction and dismiss.
Felix-Contreras contends that his written waiver of appeal is unenforceable because the district court’s comments at his change of plea hearing reinstated his right to appeal. We review the validity of his waiver of appeal de novo, see United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998), and conclude that the waiver is enforceable.
Felix-Contreras entered into a plea agreement stating that he “knowingly and voluntarily waive[d] his right to file an appeal in this case.” At the change of plea hearing, the district court reminded him of this waiver and stated that, “as long as you receive a sentence that is within your guidelines you would not have the right to appeal this case.” We disagree with Felix-Contreras’ contention that these comments reinstated his right to appeal. See Aguilar-Muniz, 156 F.3d at 977 (distinguishing United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.1995), because the district court did not advise defendant of the right to appeal but rather that he waived some or all of his statutory rights).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.